DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 5/2/2022.
 Claims 1-20 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Tarcu on 5/24/2022.
The application has been amended as follows: 

1.   A semiconductor process analysis device comprising:
a memory; and
a processor connected to the memory, the processor configured to:
	perform factoring to each of first distribution groups resulting from inspections of a group of substrates, the inspections including an inspection of a fabrication process of a semiconductor integrated circuit, the first distribution groups each resulting from a single inspection among the inspections, each of the first distribution groups including first distributions, each of the first distributions being a distribution of inspection data on a surface of a substrate among the substrates, the factoring including performing factorization of a first distribution group among the first distribution groups into a product of one or more second distributions and one or more appearance information sets to acquire the one or more second distributions and the one or more appearance information sets, the one or more appearance information sets each containing a degree of appearance of one of the one or more second distributions in each of the substrates, [[and]]
	calculate a degree of association between two appearance information sets, the two appearance information sets respectively acquired from different first distribution groups among the first distribution groups, and
	control an operation of the fabrication process based on the degree of association calculated.

11. (Currently Amended)  A semiconductor process analysis method, comprising:
performing factoring to each of first distribution groups resulting from inspections of a group of substrates, the inspections including an inspection of a fabrication process of a semiconductor integrated circuit, the first distribution groups each resulting from a single inspection among the inspections, each of the first distribution groups including first distributions, each of the first distributions being a distribution of inspection data on a surface of a substrate among the substrates, the factoring including performing factorization of a first distribution group among the first distribution groups into a product of one or more second distributions and one or more appearance information sets to acquire the one or more second distributions and the one or more appearance information sets, the one of more appearance information sets each containing a degree of appearance of one of the one or more second distributions in each of the substrates; [[and]]
calculating a degree of association between two appearance information sets, the two appearance information sets respectively acquired from different first distribution groups among the first distribution groups; and
controlling an operation of the fabrication process based on the degree of association calculated.

20. (Currently Amended)  A non-transitory, tangible computer-readable storage medium storing programmed instructions, wherein the instructions, when executed by a computer, cause the computer to execute:
performing factoring to each of first distribution groups resulting from inspections of a group of substrates, the inspections including an inspection of a fabrication process of a semiconductor integrated circuit, the first distribution groups each resulting from a single inspection among the inspections, each of the first distribution groups including first distributions, each of the first distributions being a distribution of inspection data on a surface of a substrate among the substrates, the factoring including performing factorization of a first distribution group among the first distribution groups into a product of one or more second distributions and one or more appearance information sets to acquire the one or more second distributions and the one or more appearance information sets, the one or more appearance information sets each containing a degree of appearance of one of the one or more second distributions in each of the substrates; [[and]]
calculating a degree of association between two appearance information sets, the two appearance information sets respectively acquired from different first distribution groups among the first distribution groups; and
controlling an operation of the fabrication process based on the degree of association calculated.

Reason For Allowance
Applicant added new limitations to the independent claims 1, 11 and 20 “performing factoring to each of first distribution groups resulting from inspections of a group of substrates, the inspections including an inspection of a fabrication process of a semiconductor integrated circuit, the first distribution groups each resulting from a single inspection among the inspections, each of the first distribution groups including first distributions, each of the first distributions being a distribution of inspection data on a surface of a substrate among the substrates, the factoring including performing factorization of a first distribution group among the first distribution groups into a product of one or more second distributions and one or more appearance information sets to acquire the one or more second distributions and the one or more appearance information sets, the one of more appearance information sets each containing a degree of appearance of one of the one or more second distributions in each of the substrates”. No prior arts have been found to, individually or in combination, teach these limitations in the context of other limitations in claims 1, 11 and 20. Therefore the amendments overcome the 103 rejections set forth in the previous Office Action.
However, the amendments have not overcome the 101 rejections set forth in the previous Office Action. Examiner and Applicant discussed further amendments to overcome the 101 rejections. Based on the discussion, Applicant further amended the claims 1, 11 and 20 by adding additional limitations “control an operation of the fabrication process based on the degree of association calculated”. These additional limitations overcome the 101 rejections set forth in the previous Office Action. 
Therefore, independent claims 1, 11 and 20, together with their depend claims, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115